NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          MAY 29 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

MARIO OROZCO GUTIERREZ,                          No. 12-73504

               Petitioner,                       Agency No. A090-723-035

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Mario Orozco Gutierrez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistences between Orozco Gutierrez’s testimony and evidence

regarding the incidents his mother and relatives allegedly experienced in Mexico.

See id. at 1046-47 (“when an inconsistency is at the heart of the claim it doubtless

is of great weight”). In the absence of credible testimony, Orozco Gutierrez’s

asylum, including humanitarian asylum, and withholding of removal claims fail.

See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, substantial evidence also supports the agency’s denial of Orozco

Gutierrez’s CAT claim because he failed to demonstrate it is more likely than not

he would be tortured by or with the consent or acquiescence of the government if

returned to Mexico. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          2                                    12-73504